EXHIBIT I TEEKAY LNG PARTNERS L.P. 4th Floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08, Bermuda EARNINGS RELEASE TEEKAY LNG PARTNERS REPORTS FIRST QUARTER RESULTS Highlights § Generated distributable cash flow of $21.9 million in the first quarter, up 22 percent from the same quarter of the prior year. § Declared a cash distribution of $0.53 per unit for the first quarter, up 14.6 percent from the same quarter of the prior year. § Today announced accretive acquisition of two LPG carriers and associated 15-year fixed-rate contracts. § On April 1, 2008, acquired two Kenai LNG carriers from Teekay Corporation for $230 million. § Will recommend an increase to the next quarterly cash distribution as a result of the Kenai LNG acquisition. Hamilton, Bermuda, May 14, 2008 - Teekay LNG Partners L.P. (Teekay LNG or the Partnership) (NYSE: TGP) today reported a net loss of $25.0 million for the quarter ended March 31, 2008, compared to net income of $1.4 million for the same period last year. The results for the first quarters of 2008 and 2007 included foreign currency translation losses of $33.9 million and $4.8 million, respectively, primarily relating to long-term debt denominated in Euros, non-cash expenses of $4.5 million and $2.9 million, respectively, primarily relating to the accounting consolidation of the Tangguh and RasGas 3 vessels (which the Partnership had not yet acquired as at March 31, 2008) and non-cash interest expense.Net voyage revenues(1) for the first quarter of 2008 increased to $65.7 million from $58.1 million in the same quarter of the prior year. During the three months ended March 31, 2008, the Partnership generated $21.9 million in distributable cash flow(2), compared to $17.9 million for the same quarter of the prior year.For the quarter ended March 31, 2008, the Partnership declared a cash distribution of $0.53 per unit.The cash distribution is payable on May 15, 2008 to all unitholders of record on May 8, 2008. The Partnership’s Euro-denominated revenues currently approximate its Euro-denominated expenses and debt service costs.As a result, the Partnership currently is not exposed materially to foreign currency fluctuations.However, for accounting purposes, the Partnership is required to revalue all foreign currency-denominated monetary assets and liabilities based on the prevailing exchange rate at the end of each reporting period.This revaluation does not affect the Partnership’s cash flows or the calculation of distributable cash flow, but results in the recognition of unrealized foreign currency translation gains or losses in the income statement, as reflected in the foreign exchange losses discussed above for the three months ended March 31, 2008 and 2007, respectively. Skaugen LPG Carrier Acquisition The
